951 So. 2d 22 (2007)
Marc V. MILLER, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D06-3967.
District Court of Appeal of Florida, First District.
February 8, 2007.
Rehearing Denied March 14, 2007.
*23 Marc V. Miller, pro se, Petitioner.
Bill McCollum, Attorney General, Susan Schwartz and Anthony Andrews, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks review of the trial court's orders (1) denying his petition for a writ of mandamus challenging the calculation of his presumptive parole release date and (2) imposing a lien on his inmate trust account to cover court costs and fees. Because the trial court afforded petitioner due process of law and did not depart from the essential requirements of law when it denied his petition for a writ of mandamus, we deny that portion of his petition for a writ of certiorari on the merits. However, because, as respondent correctly concedes, the action in the trial court was a collateral criminal action as that term is defined in Schmidt v. Crusoe, 878 So. 2d 361 (Fla. 2003), we grant the petition to the extent it seeks to have the order placing a lien on his inmate trust account vacated. See Brooks v. Fla. Parole Comm'n, 948 So. 2d 801 (Fla. 1st DCA 2006); Spaziano v. Fla. Parole Comm'n, ___ So.2d ___, 2006 WL 1565289 (Fla. 1st DCA June 9, 2006).
BROWNING, C.J., WEBSTER, and PADOVANO, JJ., concur.